Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention (from the following groups) to which the claims must be restricted:
Group I, claims 1-8, drawn to a “mobile CNC machine tool”; and

Group II, claim 9, drawn to a “method for mechanically machining a rotor of a continuous-flow machine”.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least JP 50-082686 A, (hereinafter, JP ‘686) for example.  
It is noted that JP ‘686 was first cited on the Information Disclosure Statement (IDS) filed 7/29/2019.  Though no copy of JP ‘686 was provided with that IDS, a first translation of JP ‘686 was provided with that (7/29/2019) IDS.  It is also noted that JP ‘686 was again cited on the IDS filed 3/16/2020.  A copy of JP ‘686 was provided with the 3/16/2020 IDS, as was a second translation of JP ‘686.  It is noted that the IDSes filed 7/29/2019 and 3/16/2020 will be addressed in further detail upon the examination of an elected invention.  That being said, for purposes of this lack of unity requirement, attention is directed to the copy of the JP ‘686 reference that was provided with the 3/16/2020 IDS, and is also directed to the first translation of JP ‘686 that was provided with the 7/29/2019 IDS.  
Specifically, it is noted that the features which are common to all of the claims are as follows:  the features of claim 1. 
Note that JP ‘686 teaches a “mobile” (see wheels/rollers W) machine tool (see page 2, second paragraph, of the aforementioned first translation).  The machine tool is considered to be capable of performing the claimed function or intended use of machining a “rotor of a continuous-flow machine” that is a “rotor of a steam turbine”, as broadly claimed, noting that the machine tool is blind as to what the workpiece on which it operates is, but rather, the machine tool is inherently capable of machining whatever workpiece with which the tool bit thereof is brought into operative machining contact, by virtue of the cutting/machining portion(s) of the tool bit, simply by bringing the cutting/machining portions of the cutting bit of the machine tool into operative machining contact with a workpiece that is a “rotor” of a continuous-flow machine/steam turbine as claimed.  
The machine tool includes a bottom plate (i.e., on which rails R are provided, shown in Figures 1-2), and also includes a “stand” 2 arranged on (via wheels/rollers W) the aforementioned bottom plate so as to be capable of being displaced (via wheels/rollers W rolling along rails R) “along” an axis considered the claimed “X” axis, i.e., an axis parallel to the longitudinal axis of rails R.  See Figures 1-2, as well as page 2 of the above-described first translation, second paragraph.
A tool module 3 is held on the stand 2 (see Figures 1-2) so that “it” (3) can be displaced along two linear axes that are perpendicular to one another, and that are also perpendicular to the aforementioned X-axis.  See Figures 1-2, noting the slide frame 3b is movable vertically (re Figures 1-2) on/along head body 3a, and also noting that 3c is movable in a left/right (re Figure 1) horizontal (re Figures 1-2) direction on/along 3b.  See the second paragraph on page 2 of the above-described first translation.  See also the dovetail groove/guide arrangement labeled in the annotated reproduction of Figure 2 below.  Note that the “vertical” direction (of movement of 3b along 3a) constitutes the claimed “Z” axis, and that the horizontal (left/right re Figure 1, which is perpendicular to the plane of Figure 2) axis along which 3c moves along 3b constitutes the claimed Y-axis that is tangential to a circular path that has a C-axis (i.e., an axis perpendicular to the plane of Figure 1, and located at the middle of the circle of circular archway of 2) as its center point, which C-axis is parallel to the aforementioned X axis (see Figures 1-2).


[AltContent: textbox (Convex guide)][AltContent: connector][AltContent: textbox (cutter)][AltContent: connector][AltContent: textbox (Dovetail guide arrangement for guiding 3c on 3b)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    449
    369
    media_image1.png
    Greyscale

Additionally, the tool module 3 is designed for receiving a machining tool (such as the milling cutter mentioned in the fourth paragraph of page 2 of the aforedescribed first translation; see also the second paragraph of the second page, as well as Figures 1-2).  The tool module 3 is also guided on a “convex” guide (labeled above in the annotated reproduction of Figure 2) in the shape of an arc of a circle (as shown in Figure 1; see also page 2 of the aforementioned first translation) arranged on the stand 2, and can be displaced about the aforementioned C axis (as 3 is moved along the arc, such as between the solid line position in Figure 1 and the dashed line positions shown in Figure 1).  See pages 2-3 of the aforementioned first translation, as well as Figures 1-2, for example.
While JP ‘686 does not explicitly teach that the machine tool is a “CNC” machine tool, Examiner takes Official Notice that the use of numerical control for controlling all of the various movements of the various moving parts of a machine tool is extremely well-known and widely used in machine tools for the purpose of enabling precision control of the movements to thus increase precision of the workpieces produced by such a machine tool, and/or for the purpose of reducing human/operator error by automating the machining processes carried out by machine tools.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool taught by JP ‘686 with “CNC” or numerical control for controlling all of the various movements of the various moving parts of a machine tool, as is well-known, for the purpose of achieving the well-known benefit of enabling precision control of the movements to thus increase precision of the workpieces produced by such a machine tool, and/or for the purpose of achieving the well-known benefit of reducing human/operator error by automating the machining processes carried out by machine tools.
Thus, the common features between the claim groupings are not "special technical features" since they do not make a contribution over the art as evidenced by at least the JP ‘686 reference.  
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  	
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 31, 2022